[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           SEP 29, 2011
                               No. 10-12428                 JOHN LEY
                         ________________________             CLERK

                 D.C. Docket No. 8:07-cv-01712-VMC-TGW

KRISTA LEWELLYN,
o.b.o. J.L. and L.L.,
TODD LEWELLYN,
o.b.o. J.L. and L.L.,

                                                         Plaintiffs - Appellants,

                                   versus

SARASOTA COUNTY SCHOOL BOARD,

                                                         Defendant - Appellee.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                            (September 29, 2011)

Before MARCUS, WILSON and HILL, Circuit Judges.

PER CURIAM:

     At issue today is an appeal by Krista and Todd Lewellyn from the district
court’s order granting final summary judgment in favor of Sarasota County School

Board. The Lewellyns had alleged that the School Board violated: (1) the Individuals

with Disabilities Education Act, 20 U.S.C. § 1400 et seq., by failing to provide their

sons J.L. and L.L. with a free and appropriate public education; (2) Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794, and the Americans with Disabilities Act,

42 U.S.C. § 12132, by discriminating and retaliating against J.L. and L.L. on the basis

of their disabilities; and (3) J.L.’s and L.L.’s due process rights under the Fifth and

Fourteenth Amendment. The district court rejected each of these claims. After

thorough review, we affirm the judgment of the district court based on its well-

reasoned opinion of December 29, 2009.

      AFFIRMED.




                                          2